FILED
                             NOT FOR PUBLICATION                            MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUNSHI ZHAO, AKA Jinshi Zhao,                    No. 13-71432

               Petitioner,                       Agency No. A099-734-835

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Junshi Zhao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record as to Zhao’s attendance of house church

services, arrest, former employment, and the nature of mistreatment during his

second interrogation. See Shrestha, 590 F.3d. at 1048 (adverse credibility

determination was reasonable under the “totality of circumstances”). Zhao’s

explanations for these inconsistencies do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

Zhao’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Zhao’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Zhao would be

tortured by or with the consent or acquiescence of the government if returned to


                                         2                                      13-71432
China. See Shrestha, 590 F.3d at 1048-49.


      PETITION FOR REVIEW DENIED.




                                       3    13-71432